El Juez Asociado Señob HutchisoN
emitió la opinión del tribunal.
Rigual fué convicto de acometimiento y agresión.
 El primer señalamiento es al efecto de que la Corte ■de Distrito cometió error al declarar sin lugar una moción solicitando la absolución del acusado por la discrepancia existente entre las alegaciones de la denuncia y la evidencia presentada por El Pueblo. La denuncia alegaba que Rigual babía cometido la agresión con los puños, infiriéndole contusiones en 1a. cara a Víctor Rivera. La prueba aducida durante el juicio demostró que un tal Benjamín Rodríguez Orta, .a quien Rigual había empleado e incitado a cometer la agresión, fué en realidad el agresor.
*93Los artículos 18 y 36 del Código Penal y el artículo 93 del Código de Enjuiciamiento Criminal leen así:
“Artículo 18. — Salvo los casos en que se hubiera prescrito dis-tinta pena, todo cómplice será castigado con pena de presidio por un término máximo de siete años, o de cárcel por un término que no excederá de dos años, o con multa máxima de cinco mil dollars.
“El ayudar a cometer un misdemeanor (delito menos grave) cons-tituye misdemeanor.
“Artículo 36. — Todas las personas complicadas en la comisión de un crimen, ya fuere felony o misdemeanor, y que directamente cometieren el acto constitutivo del delito, o no hallándose presentes, hubieren aconsejado su comisión o incitado a ella; y todas las per-sonas que aconsejaren o incitaren a menores de catorce años, luná-ticos o idiotas, a cometer algún crimen; o que, por medio de fraude, artificio, o violencia, ocasionaren la embriaguez de otra persona con el fin de hacerle cometer un crimen, son principales o autores en el crimen cometido.
“Artículo 93. — En la acusación contra personas que han tenido participación en la perpetración de un delito grave (felony), ya hayan cometido directamente el hecho constitutivo del delito o hayan ayudado a llevar a término la comisión del mismo, aunque ninguna persona sea perseguida, juzgada y castigada como autor, no nece-sita exponerse hecho alguno fuera de los necesarios en la acusación contra el autor.”
Se arguye sustancialmente que basándose en el principio de la máxima expressio unius est exckissio ult&rins el artículo 93 no es aplicable a delitos menos graves. Esta contención pasa por alto el estado del derecho común que hizo necesario se aprobara, la disposición estatutaria de que se tomó el artí-culo 93 de nuestro Código de Enjuiciamiento Criminal. “En delitos menos graves siempre ha sido la regla que un acusado puede ser convicto bien mediante prueba de ser un principal o mediante prueba de ser un cómplice (accessory).” 1 R.C.L. 147, see. 26. Véanse también: 16 C. J. 120, sec. 101; id. 121, see. 103; 1 Wharton Criminal Law 347, sec. 261; id. 1106, sec. 812; 7 Cal. Jur. 887, sec. 38.
People v. Campbell, 40 Cal. 129, y People v. Trim, 39 Cal. 75, citados por el apelante, son discutidos y prácticamente revocados en el caso de People v. Outeveras, 48 Cal. 19.
*94La corte de distrito no cometió error al declarar sin lugar la moción solicitando la absolución del acusado basada en el fundamento de una incongruencia carente de importancia que no perjudicaba al acusado en ningún derecho sustancial ni afectaba la cuestión de su culpabilidad o inocencia del de-lito imputádole. Véase El Pueblo v. Vélez, 32 D.P.R. 382, y casos allí citados.
El segundo señalamiento es que la corte de distrito cometió error al declarar a Bigual culpable basada en el testimonio de un cómplice cuya declaración no fue corroborada de acuerdo con la ley. Hemos examinado la prueba y bailamos que el testimonio del cómplice fue corroborado suficientemente por el de otros testigos tendiente, sin la ayuda de la declaración del cómplice, a conectar a Bigual con la comisión del delito en la forma exigida por el artículo 253 del Código de Enjuiciamiento Criminal.

La sentencia apelada debe ser confirmada.

El Juez Asociado Señor Córdova Dávila no intervino.